 1 McGREGOR W. SCOTT
   United States Attorney
 2 CHI SOO KIM
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Defendant Ryan D. McCarthy,
   Acting Secretary of the United States Army
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   KEVIN COX,                                          CASE NO. 2:18-cv-02110 MCE-CKD PS

12                                Plaintiff,             NOTICE OF SUBSTITUTION OF
                                                         DEFENDANT AND [PROPOSED] ORDER
13                          v.

14   RYAN D. McCARTHY, ACTING
     SECRETARY OF THE UNITED STATES
15   ARMY,

16                                Defendant.

17

18          NOTICE IS HEREBY GIVEN that Ryan D. McCarthy was sworn in as the Acting Secretary of

19 the United States Army on July 23, 2019, and pursuant to Fed. R. Civ. P. 26 (d)(1), Ryan D. McCarthy

20 is substituted as defendant for Dr. Mark T. Esper, and all further proceedings in this action “shall be in

21 the name of the substituted party.”

22
                                                   Respectfully submitted,
23
     DATED: August 6, 2019                         MCGREGOR W. SCOTT
24                                                 United States Attorney
25
                                                    /s/ Chi Soo Kim
26                                                 CHI SOO KIM
                                                   Assistant United States Attorney
27

28


      Cox v. Esper, No. 2:18-cv-02110 MCE-CKS PS                                                          1
30    NOTICE OF SUBSTITUTION OF DEFENDANT AND [PROPOSED] ORDER
 1                                           ORDER

 2             IT IS SO ORDERED.

 3
     Dated: August 19, 2019
 4                                           _____________________________________
                                             CAROLYN K. DELANEY
 5
                                             UNITED STATES MAGISTRATE JUDGE
 6

 7

 8
     15 cox2110.substitution.order
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


       Cox v. Esper, No. 2:18-cv-02110 MCE-CKS PS                                    2
30     NOTICE OF SUBSTITUTION OF DEFENDANT AND [PROPOSED] ORDER
